Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2016

                                      No. 04-16-00311-CV

                                         Dennis PEREZ,
                                           Appellant

                                                v.

                           FOUR S'S, INC. D/B/A Express Lube #21,
                                         Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI09541
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
        On September 23, 2016, we granted appellant’s second motion for extension of time to
file the appellant’s brief and ordered appellant to file the appellant’s brief by October 12, 2016.
Our September 23, 2016 order advised appellant that no further extensions of time would be
granted absent a showing of extraordinary circumstances.

        Although appellant’s brief in this appeal was due October 12, 2016, appellant has not
filed the brief or a motion for extension of time. We therefore order appellant Dennis Perez to
file, by October 24, 2016, his appellant’s brief and a written response reasonably explaining his
failure to file the brief and the extraordinary circumstances necessitating additional time. If
appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 38.8(a).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court